

MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
This MEMBERSHIP INTEREST PURCHASE AGREEMENT (“Agreement”) dated as of this ____
day of July, 2013, by and among MVP REIT, INC., a Maryland corporation or its
assignee (the “Buyer”) on one hand, and SERE HOLDINGS, LLC, (“Seller”, and Buyer
and Seller are collectively referred to as the “Parties”).
 
W I T N E S S E T H:
 
WHEREAS, SERE Holdings, LLC, owns One Hundred percent of the ownership interest
in Building A, LLC, a Nevada limited-liability company (the “Bldg. A”) (the
“Ownership Interests”) in the Bldg. A; and
 
WHEREAS, Bldg. A is the owner of that certain real property located at 8880 W.
Sunset Road, Las Vegas, Nevada 89148, bearing Assessor Parcel Number
163-32-810-002, such real property (the “Bldg. A Real Property”) being more
fully described in Exhibit “A” attached hereto and incorporated herein by this
reference.
 
WHEREAS, Bldg. A operates a commercial office building and its leases (the
“Bldg. A. Business”).
 
WHEREAS, SERE Holdings, LLC, owns One Hundred percent (100%) of the ownership
interest in SE Property Investments, LLC, a Nevada limited-liability company
(the “SEPI”) (the “Ownership Interests”) in the SEPI; and
 
WHEREAS, SEPI is the owner of that certain real property located at 8905 W. Post
Road, Las Vegas, Nevada 89148, bearing Assessor Parcel Number 163-32-810-006,
such real property (the “SEPI Real Property”) being more fully described in
Exhibit “B” attached hereto and incorporated herein by this reference.
 
WHEREAS, SEPI operates a commercial office building and its leases (the “SEPI
Business”).
 
WHEREAS, S SERE Holdings, LLC, owns One Hundred percent (100%) of the ownership
interest in Building C, a Nevada limited-liability company (the “Bldg. C”) (the
“Ownership Interests”) in the Bldg. C; and
 
WHEREAS, Bldg. C is the owner of that certain real property located at 8930 W.
Sunset Road, Las Vegas, Nevada 89148, bearing Assessor Parcel Number
163-32-810-004, such real property (the “Bldg. C Real Property”) being more
fully described in Exhibit “C” attached hereto and incorporated herein by this
reference.
 
WHEREAS, Bldg. C operates a commercial office building and its leases (the
“Bldg. C Business”).
 
WHEREAS, SERE Holdings, LLC, owns One Hundred percent (100%) of the ownership
interest in Execusuite Properties, LLC, a Nevada limited-liability company (the
“Execusuite”) (the “Ownership Interests”) in the Execusuite; and
 
WHEREAS, Execusuite is the owner of that certain real property located at 8945
W. Post Road, Las Vegas, Nevada 89148, bearing Assessor Parcel Number
163-32-810-005, such real property (the “Execusuite Real Property”) being more
fully described in Exhibit “D” attached hereto and incorporated herein by this
reference.
 
WHEREAS, Execusuite operates a commercial office building and its leases (the
“Execusuite Business”).
 
WHEREAS, SERE Holdings, LLC, owns One Hundred percent (100%) of the ownership
interest in Devonshire, LLC, a Nevada limited-liability company (the
“Devonshire”) (the “Ownership Interests”) in the Devonshire; and
 
WHEREAS, Devonshire is the owner of that certain real property located at 8925
W. Post Road, Las Vegas, Nevada 89148, bearing Assessor Parcel Number
163-32-810-007, such real property (the “Devonshire Real Property”) being more
fully described in Exhibit “E” attached hereto and incorporated herein by this
reference.
 
WHEREAS, Devonshire operates a commercial office building and its leases (the
“Devonshire Business”).
 
WHEREAS, the Seller desire to sell, and the Buyer desires to purchase, all of
the outstanding Membership Interests of Bldg. A, SEPI, Bldg. C, Execusuite and
Devonshire upon the terms and subject to the conditions herein set forth; and
 
WHEREAS, this Agreement sets forth the terms and conditions to which the Parties
have agreed.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, representations and warranties herein contained, the Parties,
intending to be legally bound hereby, agree as follows:
 
ARTICLE I
 


 
Purchase and Sale of the Membership Interests
 
Section 1.1                      Purchase and Sale.  On and subject to the terms
and conditions of this Agreement, at the Closing, the Buyer shall purchase from
the Seller and the Seller shall sell, transfer and assign, convey and deliver to
the Buyer the Membership Interests, free and clear of all Liens, as defined
herein. Simultaneous with the Closing, Bldg. A, SEPI, Bldg. C, Execusuite and
Devonshire (together hereinafter collectively referred to as the “Companies” and
individually as a “Company”) shall distribute to the Seller all (i) marketable
securities; (ii) personal property held on the Bldg. A Real Property, SEPI Real
Property, Bldg. C. Real Property, Execusuite Real Property and Devonshire Real
Property (together hereinafter collectively referred to as the “Real Property”)
but owned by an employee, and (iii) those items listed on Schedule 1.1
(collectively the “Excluded Assets”). Notwithstanding the exclusions set forth
in Section 1.1, any such excluded monies shall be promptly paid to the Seller by
the Buyer at such time as such monies are no longer required to satisfy the
respective exclusion.
 
Section 1.2                      Purchase Price.
 
(a)           On the terms and subject to the conditions of this Agreement, the
Purchase Price shall be paid by Buyer to Seller at Closing as follows:
 
(i)           An amount equal to the worth of Buyer’s Common Stock as of 11:59
p.m. PST on the day before the Closing Date, the same to be distributed  to the
Seller simultaneous with the Closing in accordance with Section 1.1. and
allocated among Seller as set forth in Exhibit “F” attached hereto and
incorporated herein by this reference.
 
(ii)           Buyer’s assumption of the Companies’ outstanding obligations
under those certain Promissory Notes set forth in Exhibit “G” attached hereto
and incorporated herein by the reference (the “Notes”), with the outstanding
principal amounts thereunder being due and payable in the amounts further set
forth in Exhibit “G”.
 
Section 1.3                      Transaction Taxes.  The Seller shall pay all
transfer or conveyance taxes that arise as a result of the transaction provided
for in this Agreement.
 
Section 1.4                      Liabilities.
 
(a)           Seller will fully pay and discharge and be solely responsible for
all Retained Liabilities, as defined herein, and any prepayment penalties or
other fees and expenses associated with such payment.  To the extent such
Retained Liabilities are known to Seller or Companies, such Retained Liabilities
shall be paid and discharged at or before the Closing Date.  For purposes
hereof, “Retained Liabilities” shall mean any (a) obligations relating to
indebtedness for borrowed money by the Companies, including any bank overdraft,
but excluding the Note  (b) obligations evidenced by a bond, note, debenture or
similar instrument of the Companies, but excluding the Notes, (c) obligations in
respect of reimbursement obligations related to banker’s acceptances or letters
of credit by the Companies, (d) obligations for the deferred purchase price of
property or services (other than current accounts and notes payable to suppliers
and similar accrued liabilities incurred in the ordinary course of business that
are thirty days old or less, (e) indebtedness or obligations of the types
referred to in the preceding clauses (a) through (d) of any other Person secured
by any Lien on any assets of the Companies, even though the Companies have not
assumed or otherwise become liable for the payment thereof, (f) obligations in
the nature of guarantees of obligations of the type described in clauses (a)
through (e) above of any other Person, (g) liabilities under any off-balance
sheet loan or similar off-balance sheet financing product where the transaction
is considered indebtedness for borrowed money for federal income Tax purposes
but is classified as an operating lease in accordance with generally accepted
accounting principles (“GAAP”) for financial reporting purposes, (h) all
liabilities, obligations, debts, duties or commitments of the Companies related
to or arising from the conduct and operation of the Companies, including but not
limited to any accounts payable aged over 30 days or not arising in the ordinary
course of business.
 
(b)           Buyer shall assume and accept only the following liabilities and
obligations (collectively the “Accepted Liabilities”):
 
(i)           the current accounts payable of the Companies; for purposes of
this section all accounts payable arising in the ordinary course of business
that are thirty (30) days old or less shall be deemed “current accounts payable”
but only up to the amount set forth therein;
 
(ii)           the obligations of the Companies under and pursuant to the terms
and conditions of those contracts and leases and other liabilities set forth on
Schedule 1.4(b)(iii) hereto; and
 
(iii)           any liabilities, obligations, debts and/or commitments relating
to or arising from the conduct or operations of the Companies from and after the
Closing Date.
 
ARTICLE II
 


 
Closing
 
Section 2.1                      Closing.  The closing of the transactions
provided for in this Agreement (the “Closing”) shall take place at the offices
of LL Bradford, 8880 West Sunset, Third Floor, Las Vegas, NV 89148 at noon
Pacific Time on the business day following the satisfaction or waiver of all
conditions to the obligations of the parties to consummate the transactions
contemplated hereby (other than conditions with respect to actions the
respective parties will take at the Closing itself), or such other date as the
parties may mutually determine (the “Closing Date”).
 
ARTICLE III
 


 
Representations and Warranties of the Seller
 
Subject to and qualified by the items disclosed in the disclosure schedule (the
“Disclosure Schedule”) delivered by the Seller contemporaneously with the
execution of this Agreement, the Seller, jointly and severally, hereby represent
and warrant to the Buyer as of the date hereof and on the Closing Date, and
acknowledge and confirm that the Buyer is relying upon such representations and
warranties in connection with the purchase of the Membership Interests and, by
extension, the Real Property.
 
Section 3.1                      Organization.  Each Company and each Seller is
a limited-liability company duly formed, validly existing and in good standing
under the laws of the State of Nevada.  Each Company is qualified to do business
in each jurisdiction in which the failure to qualify would reasonably be
expected to have a material adverse effect on the results of operations, assets,
or financial condition of each Company (a “Material Adverse Effect”).  Each
Company has all requisite power, authority and capacity (corporate and
otherwise) to carry on, as applicable, the Bldg. A Business, SEPI Business,
Bldg. C. Business, Execusuite Business and Devonshire Business (together
hereinafter collectively referred to as the “Businesses”) in the places and in
the manner as it is now being conducted, and to own and lease the properties and
assets that it now owns or leases.
 
Section 3.2                      Absence of Violations or Conflicts.  The
execution and delivery by the Seller of this Agreement and the other Seller
Agreements (as defined below), the consummation by the Seller of the
transactions contemplated herein and therein, and the performance by or
compliance with the obligations hereunder or thereunder will not constitute a
violation of, be in conflict with, constitute a default under or result in the
creation or imposition of any lien in, upon or with respect to any of its assets
under (a) any term or provision of the formation documents or organizational
documents (including all amendments) of the Seller or each Company, (b) any
judgment, decree or order of any court, administrative agency or commission or
other governmental or quasi-governmental authority or instrumentality, domestic
or foreign, international, provincial, federal, state, county or local
(“Governmental Entity”), (c) any agreement, commitment or understanding to which
either Seller or Companies are a party or to which its respective assets or
liabilities are subject or bound, or (d) any statutes, common laws, rules,
ordinances, regulations, codes, orders, judgments, injunctions, writs, decrees,
governmental guidelines or interpretations having the force of laws or bylaws,
in each case, of a Governmental Entity (“Laws”).
 
Section 3.3                      Subsidiaries.  Seller own 100% of the
outstanding ownership interests of the Companies.  No Company owns a
Subsidiary.  For purposes hereof, “Subsidiary” of any individual, partnership,
corporation, limited liability company, association, joint stock company, trust,
joint venture, unincorporated organization, or Governmental Entity (“Person”)
means another Person of which more than 50% of the total combined voting power
of all classes of capital stock or other voting interests of which, or more than
50% of the equity securities of which, is owned directly or indirectly by such
first Person.
 
Section 3.4                      Assets.  Other than Permitted Liens, the
Companies have, and will have at Closing, good and marketable title to the Real
Property, free and clear of all mortgages, liens, leases, pledges, charges,
encumbrances, easements, rights of way, covenants, conditions or restrictions
(collectively “Liens”).  Subject to any specific representations or agreements
contained in this Article III or elsewhere in this Agreement, the Real Property
is being sold “as is, where is” and, to the Actual Knowledge of Seller, the sale
includes all the assets, properties, interests and rights currently used in the
Businesses (as of the date hereof and will be as of the Closing Date) and
necessary to permit the Buyer to carry on the Businesses after the Closing as
the same is now being conducted, except for the Excluded Assets to be retained
by Seller as set forth on Schedule 1.1 of the Disclosure Schedule.  “Permitted
Liens” means Liens for (i) current taxes or other governmental charges not yet
due or payable, (ii) mechanics liens and similar liens for labor, materials, or
supplies provided with respect to Real Property incurred in the ordinary course
of business for work not yet completed and for amounts that are not yet due and
payable as of the Closing Date, (iii) zoning, building codes, and other land use
laws regulating the use or occupancy of Real Property or the activities
conducted thereon which are imposed by any Governmental Entity having
jurisdiction over Real Property that (A) are not violated by the current use or
occupancy of such Real Property, (B) are reflected on the title reports or
current survey or (C) do not, individually or in the aggregate, materially
impair the current use, occupancy, or value of, or the marketability or title
in, such Real Property, (iv) Accepted Liabilities, (v) statutory liens, if any
and (vi) Permitted Encumbrances. “Permitted Encumbrances” means exceptions,
encumbrances, encroachments, overlaps, protrusions, boundary line disputes or
other matters shown in the current title commitments and surveys delivered to
Buyer and referenced in Sections 7.2 (f) and attached hereto as Schedule 3.4.1.
 
Section 3.5                      Authority and Status.
 
(a)           The Companies have complied in all respects with all applicable
federal, state or local statutes, laws and regulations including, without
limitation, any applicable building, zoning, or other law, ordinance or
regulation affecting the Real Property, or the operation of the Businesses
except where such non-compliance would not have a Material Adverse Effect.
 
(b)           The Seller have the full power and authority to enter into, and
perform its obligations under, this Agreement and the other agreements,
documents and instruments entered into by such person in connection with this
Agreement (this Agreement together with such other agreements, documents and
instruments collectively, the “Seller Agreements”) without the consent of any
person, entity or court, agency or authority.  The Seller Agreements constitute,
or will, when executed and delivered, constitute the valid and legally binding
obligations of each Seller or the Companies, enforceable against each party in
accordance with their respective terms.
 
Section 3.6                      Consents.  No consents or approvals of or
filings or registrations with any Governmental Entity are necessary in
connection with the execution and delivery by the Seller of this Agreement or
the consummation by the Seller of the transactions contemplated by this
Agreement.
 
Section 3.7                      Real Property.  The Companies (a) have good and
marketable title to the Real Property, free and clear of all Liens, except for
Permitted Liens.  Except as set forth on Schedule 3.7 of the Disclosure
Schedule, with respect to the Real Property:
 
(a)           no portion of the Real Property is subject to any pending
condemnation proceeding or proceeding by any Governmental Entity materially
adverse to the Real Property and to the Actual Knowledge of Seller, there is no
threatened condemnation or proceeding with respect thereto;
 
(b)           other than the Real Property leases set forth on Schedule 3.7 of
the Disclosure Schedule and except as otherwise set forth on Schedule 3.7(b) of
the Disclosure Schedule, there are no contracts or agreements to which the
Company is a party or by which any of the Real Property is bound, granting to
any Person the right of use or occupancy of any portion of the Real Property;
and
 
(c)           except as set forth in Schedule 3.7, none of the Real Property
leases have to be assigned and no party has a right to terminate any lease as a
result of this Agreement or the transactions contemplated hereby.
 
Section 3.8                      Material Contracts.  The Companies are not in
default or breach of, and there exists no state of facts which after notice or
lapse of time, or both, would constitute a default or breach of, any of the
Material Contracts.  To the Actual Knowledge of Seller, all of the Material
Contracts are in good standing.  A list of the Material Contracts is contained
in Schedule 3.8. Buyer shall have no responsibility for any Material Contract
not set forth on Schedule 3.8 unless Buyer specifically assumes such contract
post-closing.  For purposes of this paragraph, “Material Contracts” is defined
as a contract or other agreement which (i) cannot be canceled on thirty (30)
days’ notice with no penalty, or (ii) which has (A) an annual obligation to the
Company of $10,000 or more, or (B) has an obligation from any Company of more
than $25,000 over the remaining term of the contract.
 
The consummation of the transactions contemplated by this Agreement by Seller
will not result in or constitute any of the following:
 
(a)           a breach of any Law;
 
(b)           a default or an event that, with notice or lapse of time or both,
would be a default, breach, or violation of the limited liability company
agreement, operating agreement, partnership agreement, articles of
incorporation, bylaws, declaration of express trust or other organizational
document of the Seller, the Companies or of any lease, license, promissory note,
conditional sales contract, commitment, indenture, mortgage, deed of trust, or
other agreement, instrument or arrangement to which the Seller, or a Company is
a party, or by which any of them, or the property of any of them, is bound
(other than any Material Contract referenced in Schedule 3.8 to which Seller
have provided Buyer with a true, correct and materially complete copy);
 
(c)           an event that would permit any party to terminate any agreement,
or to accelerate the maturity of any indebtedness or other obligation of a
Company; or
 
(d)           the creation or imposition of any Lien of any nature in favor of a
third party upon or against a Company or its assets, including without
limitation, the Real Property.
 
Section 3.9                      Zoning.  To the Actual Knowledge of the Seller,
the zoning of the Real Property permits the presently existing improvements.  To
the Actual Knowledge of Seller, the existing use of the Real Property is not
dependent upon the use or availability of any other real property and, to the
Actual Knowledge of Seller, no restrictions exist on the right to remodel,
rebuild or replace any improvements located on the Real Property, or to continue
the operation of the Businesses.  To the Actual Knowledge of the Seller, there
are no pending changes in statutes, regulations or bylaws (including zoning)
that will render any part of the Businesses or the contemplated use on the Real
Property illegal.  There are no outstanding work orders or notices pending from
any Governmental Entity.  To the Actual Knowledge of the Seller, there is no
plan, study or effort by any Governmental Entity, which in any way would
materially affect all or any portion of any assets of the Companies, including
without limitation, the Real Property.
 
Section 3.10                      Ordinary Course of Business.  Since March,
2008, the Companies have been carried on in the ordinary course and since
December, 2012 the Companies have not entered into any material agreements or
commitments other than in the ordinary course of the business.  Without limiting
the generality of the foregoing, since December, 2012, the Companies have not:
 
(a)           made or authorized any payment to any officers, directors,
members, shareholders, employees or other persons in connection with the
Companies except at the regular rates of salary, bonus or other remuneration
payable to them as of such date;
 
(b)           made any loan or advance to any person;
 
(c)           subjected any of its assets to any Lien;
 
(d)           bought, sold, leased or otherwise transferred or disposed of any
assets except in the ordinary course of business;
 
(e)           modified, amended or terminated any agreement except in the
ordinary course of business consistent with past practice, or waived or released
any rights under any Material Contract;
 
(f)           incurred any debt, obligation or liability of any nature, whether
accrued, absolute, contingent or otherwise except in the ordinary course of
business;
 
(g)           issued or sold any equity or debt security;
 
(h)           made any changes or amendments to the articles of incorporation,
bylaws, or other organizational document; or
 
(i)           authorized or agreed to do any of the matters described in the
preceding clauses (a) through (h).
 
The Companies have not experienced, nor to the Actual Knowledge of the Seller
has any occurrence or event which has had, or might reasonably be expected to
have, a Material Adverse Effect occurred.
 
Section 3.11                      Insurance.  Each Company maintains insurance
as set forth on Schedule 3.11 of the Disclosure Schedule.  The Seller have
provided the Buyer with true, correct and complete copies of all such policies.
 
Section 3.12                      Environmental Issues.
 
(a)           To the Actual Knowledge of the Seller, the Companies possess all
material environmental Permits and approvals necessary for the Companies to
conduct their business as the same is now being conducted.
 
(b)           To the Actual Knowledge of the Seller, the Companies have not
engaged in or permitted any operations or activities upon, or any use or
occupancy of, the Real Property, or any portion thereof, resulting in the
storage, emission, release, discharge, dumping or disposal of any Hazardous
Materials on, under, in or about the Real Property, in violation of any
applicable environmental Laws in any material respect. To the Actual Knowledge
of Seller, there are no Hazardous Materials present on or under any Real
Property in quantities or concentrations that exceed applicable standards
established under applicable Laws.
 
(c)           There are no legal, administrative, arbitral or other proceedings,
claims, actions, causes of action or notices with respect to any environmental,
health or safety matters or any private or governmental environmental, health or
safety investigations or remediation activities of any nature, whether relating
to the Real Property or otherwise, seeking to impose, or, to the Actual
Knowledge of Seller that are reasonably likely to result in, any material
liability or obligation of the Company arising under Law, including any local,
state or federal environmental, health or safety statute, regulation or
ordinance, or any other requirement of any Governmental Entity, including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, and any similar state laws, pending or, to the Actual Knowledge of
Seller, threatened against the Companies.
 
(d)           Neither the Companies nor Seller are subject to any agreement,
order, judgment, decree, letter or memorandum by or with any Governmental Entity
or third party imposing any material liability or obligation with respect to any
of the foregoing.
 
As used herein, “Hazardous Materials” shall be construed to include any toxic or
hazardous substance, material, or waste, and any other contaminant, pollutant or
constituent thereof, whether liquid, solid, semi-solid, sludge and/or gaseous,
including without limitation, chemicals, compounds, by-products, pesticides,
asbestos containing materials, petroleum or petroleum products, and
polychlorinated biphenyls, the presence of which requires investigation or
remediation under any environmental Laws or which are or become regulated,
listed or controlled by, under or pursuant to any environmental Laws.
 
Section 3.13                      Intellectual Property.  The material patents,
trademarks, service marks, trade names, copyrights, whether registered or
unregistered, owned by the Companies and all such material rights and other
proprietary rights that are licensed to the Companies, used in the operation of
the Businesses (collectively the “Intellectual Property”) together with any
software licenses, constitute all of the intellectual property and other
proprietary rights necessary to conduct the Businesses as now conducted.  The
Seller own and possess all right, title and interest in the Intellectual
Property free and clear of any Liens other than Permitted Liens.  To the Actual
Knowledge of Seller, no Person has infringed or is infringing on any of the
Intellectual Property and neither the Companies nor Seller have entered into any
agreement to indemnify any other party against any charge of infringement of any
of the Intellectual Property, other than indemnification provisions that are
contained in license agreements for “off the shelf” software.  Neither the
Companies nor any Seller have violated or infringed any intellectual property
right of any other Person in connection with the Businesses, and none of the
Companies nor Seller have received any written communication alleging that it
violates or infringes the intellectual property of any other Person in
connection with the Businesses.  None of the Companies nor Seller have been sued
for infringing any intellectual property of another Person in connection with
the Businesses.  There is no claim or demand of any Person pertaining to, or any
proceeding which is pending or, to the Actual Knowledge of Seller, threatened,
that challenges the rights of Seller or Companies in respect of the Intellectual
Property, or that claims that any default exists under any Intellectual
Property.  None of the Intellectual Property is subject to any outstanding
order, ruling, decree, judgment or stipulation by or with any court, tribunal,
arbitrator, or other Governmental Entity.
 
Section 3.14                      Claims and Litigation.  There is no claim,
suit, action, arbitration, governmental inquiry, injunction, consent decree or
legal, administrative or other proceeding existing, pending, or, to the Actual
Knowledge of the Seller, threatened against or relating to the Companies, or the
Real Property, nor does any Seller know of, or have reasonable grounds for,
believing that there is any basis for any such action, arbitration, proceeding
or inquiry.
 
Section 3.15                      Financial Statements.
 
(a)           Schedule 3.16(a) of the Disclosure Schedule contains true, correct
and complete copies of the management compiled and internally generated balance
sheets as of December 31, 2012, and the related statement of income for the
Companies as of the Closing (the “Interim Financial Statements”).  The Interim
Financial Statements are complete, have been prepared in accordance with
historical accounting policies and procedures (except that the Interim Financial
Statements do not contain any notes thereto and are subject to normal year-end
adjustments, which individually and in the aggregate, will not materially affect
the total net worth shown on, or the results indicated by, the Interim Financial
Statements), consistently applied, fairly present the financial condition for
the Companies as of the respective dates thereof and disclose all liabilities of
the Companies, whether absolute, contingent, accrued or otherwise, existing as
of the date thereof which are of a nature required to be reflected in financial
statements.
 
(b)           The Companies have no liability or obligation (whether accrued,
absolute, contingent or otherwise) which is of a nature required to be reflected
in financial statements prepared in accordance with the historical accounting
policies and procedures of the Companies, consistently applied, except for (a)
the liabilities and obligations which are disclosed or reserved against in the
Interim Financial Statements to the extent and in the amounts so disclosed or
reserved against, and (b) liabilities incurred or accrued in the ordinary course
of business since July, 2013.
 
Section 3.16                      Taxes and Unemployment Compensation.  Except
as set forth in the Interim Financial Statements, there are no special charges
or levies, taxes, unemployment compensation contributions, penalties or interest
that form or might form a charge or encumbrance on the Real Property, or that
may become payable by the Buyer as a result of, or in connection with, any event
that has occurred prior to the date of this Agreement.
 
Section 3.17                      All Accounts Paid.  All account billings which
have been received by any Company for work, labor or materials in connection
with the Real Property or the Businesses have been paid in the ordinary course
of the routine affairs of the Companies and as of the Closing Date.
 
Section 3.18                      Contractual Arrangements.  The Seller have no
contracts, agreements, undertakings or arrangements, whether oral, written or
implied, with lessees, licensees, managers, accountants, suppliers, agents,
officers, distributors, directors, or lawyers, which cannot be terminated on
one-month notice.
 
Section 3.19                      Employees.
 
(a)           Schedule 3.19(a) of the Disclosure Schedule lists all current
employees of the Companies (“Employees”) as of the date hereof, their permanent
classifications (if applicable), their terms and conditions, their hourly rates
of compensation, base salaries, their total 2012 annual compensation and
projected 2013 compensation, and the commencement date of their employment or
engagement.  To the Actual Knowledge of the Seller and the Companies, no officer
of any Company has notified any Seller of an intention to terminate employment
or engagement with a Company.
 
(b)           Neither Seller nor any Company is delinquent in payments to any
Employees or independent contractors for any wages, salaries, commissions,
bonuses or other direct compensation for any services performed by them to date
or amounts required to be reimbursed to such employees or independent
contractors, (ii) there is no unfair labor practice complaint or, to the Actual
Knowledge of the Seller or any Company, investigation against any Company or
Seller currently pending before the National Labor Relations Board or any other
Governmental Entity, or, to the Actual Knowledge of the Seller, which has been
threatened against any Company or Seller, and (iii) there is no labor strike,
unrest, material dispute, slowdown or stoppage actually pending or, to the
Actual Knowledge of the Seller or any Company, which has been threatened against
or involving a Company.
 
(c)           Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby will (i) result in any
bonus payment or severance payment becoming due to any Employee from any Seller
or the Companies, under any Benefit Plan or otherwise; (ii) increase any
benefits otherwise payable to any Employee under any Benefit Plan or otherwise;
or (iii) result in the acceleration of the time of payment or vesting of any
such benefits.
 
(d)           No Employee has any agreement as to length of notice or severance
payment required to terminate his or her employment, including on a change of
control, other than such as results by Law from the employment of an employee
without an agreement as to notice or severance.
 
(e)           The Companies, as operated by the Seller, have not engaged in
layoffs or employment terminations sufficient in number to trigger application
of the federal Worker Adjustment and Retraining Notification Act (“WARN”) or any
similar state or local law (including, but not limited to, any State WARN Acts).
 
Section 3.20                      Tax Matters.
 
(a)           Seller and Companies have, as of the date hereof, and will prior
to Closing have, correctly and properly prepared, and duly and timely filed, all
Tax Returns required to be filed by it prior to such dates and have duly and
timely paid, or will prior to Closing duly and timely pay, all Taxes due
(whether or not shown on any Tax Return), including all withholding or other
payroll related taxes.  The Businesses shall not become subject to any
additional Taxes with respect to taxable periods (or partial periods) which end
on or before the Closing Date.  No assessments or notices of deficiency have
been received by the Companies with respect to any Tax Returns which the Seller
have filed in connection with the Businesses which have not been paid in full,
completely discharged or fully reserved in the Interim Financial
Statements.  There are no agreements between any Company and any taxing
authority, including, without limitation, the Internal Revenue Service, waiving
or extending any statute of limitations for assessment or collection of any Tax
which the Business has filed which remain in effect as of the date hereof.
 
(b)           Each Seller has timely withheld proper and correct amounts in
compliance with all applicable Laws requiring the withholding of Taxes in
connection with the Companies and has duly and timely paid and remitted to the
appropriate taxing authorities the amounts so withheld.
 
(c)           No issue has been raised by the Internal Revenue Service or any
state or local taxing authority in connection with any Tax Return which any
Seller has filed that will have, or can be expected to have, an adverse effect
on the Tax liability of a Company for any taxable year which, as of the date
hereof, remains open for assessment.
 
(d)           The Interim Financial Statements include, and the accounts of the
Companies will include, for all periods up to and including the Closing Date
(including the final partial period which ends on such date), adequate provision
for all unpaid Taxes of the Businesses for taxable periods (or portions thereof)
ending on or before the Closing.  Seller shall be solely responsible for Taxes
for all periods prior to the Closing Date.
 
(e)           The Companies are not, nor at any point since there organization
have been a “United States real property holding corporation” as defined in
Section 897(c)(2) of the Code.
 
(f)           No Company is not a party to a tax sharing agreement.
 
As used herein, “Taxes” shall mean any and all taxes (including, without
limitation, income, withholding, transfer, ad valorem and franchise taxes and
any alternative minimum taxes to the extent applicable), charges, fees, levies
or other assessments, imposed by the Internal Revenue Service or any taxing
authority, and such term shall include any interest whether paid or received,
fines, penalties or additional amounts attributable to, or imposed upon, or with
respect to, any such taxes, charges, fees, levies or other assessments.  As used
herein, “Tax Returns” shall mean any report, return, document or other filing
required to be supplied to any taxing authority or jurisdiction (foreign or
domestic) with respect to Taxes.
 
Section 3.21                      Compliance with Laws.  The Companies and
Seller are in compliance with all laws.  No fact, circumstance, condition or
situation exists which, after notice or lapse of time or both, would constitute
material noncompliance by or give rise to any future liability of a Company or
Seller with respect to any Laws heretofore or currently in effect.  Neither the
Companies nor Seller are, to the Actual Knowledge of Seller, required to make
any unusual expenditure to achieve or maintain compliance with any
Laws.  Neither the Companies nor Seller are required to obtain any permits, or
file any notices, applications or reports that have not been properly obtained
or filed.  Neither the Companies nor Seller have received notice of any
violation of any Law, or any potential liability under any law, nor are the
Companies or Seller aware of any such violation or potential liability.  Neither
the Companies nor Seller are aware of any present requirement of any applicable
Law which is due to be imposed on a Company, including the Real Property, that
is reasonably likely to increase the cost of materially complying with such
Laws.
 
Section 3.22                      Accounts Receivable.  To the Actual Knowledge
of the Seller, the Receivables shown in the books of the Companies represent
bona fide sales actually made in the ordinary course of business and, subject to
the allowance for doubtful accounts set forth in the Interim Financial
Statements, are, in aggregate, collectible in the ordinary course of business
without setoff or counterclaim.
 
Section 3.23                      OSHA, ADA and FTC.  The Businesses are, in
compliance with all requirements of the Occupational Safety and Health Act and,
to the knowledge of the Seller, the Americans with Disabilities Act pertaining
to the operations used in the Businesses.
 
Section 3.24                      No Brokers.  Seller and any of their
respective officers or directors have not employed any broker or finder or
incurred any liability for any broker’s fees, commissions or finder’s fees in
connection with the transactions contemplated by this Agreement.
 
Section 3.25                      Full Disclosure.  None of the representations
and warranties made by the Seller or made in any document, schedule,
certificate, memorandum or in any information of any kind furnished, or to be
furnished by the Seller, or on the behalf of any of them, contains or will
contain any false statement of a material fact, or omits or will omit any
material fact the omission of which would be misleading.
 
ARTICLE IV
 


 
Representations and Warranties of the Buyer
 
The Buyer hereby represents and warrants to the Seller as of the date hereof and
as of the Closing Date as follows:
 
Section 4.1                      Existence. The Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Maryland.
 
Section 4.2                      Authority and Status.  The Buyer has the right,
power, legal capacity, and authority to enter into, and perform the Buyer’s
obligations under this Agreement and the other agreements, documents and
instruments entered into by the Buyer in connection with this Agreement (this
Agreement together with such other agreements, documents and instruments (the
“Buyer Agreements”) without the consent of any person, entity or court, agency
or authority.  The Buyer Agreements constitute, or will, when executed and
delivered, constitute the valid and legally binding obligations of the Buyer,
enforceable against the Buyer in accordance with their respective terms.
 
Section 4.3                      Absence of Violations or Conflicts.  The
execution and delivery by the Buyer of this Agreement and the other Buyer
Agreements, the consummation by the Buyer of the transactions contemplated
herein and therein, and the performance by or compliance with its obligations
hereunder or thereunder will not constitute a violation of, be in conflict with,
constitute a default under or result in the creation or imposition of any lien
in, upon or with respect to any of its assets under (a) any term or provision of
the Buyer’s formation certificate (and all amendments thereto) or operating
agreement (and all amendments thereto) of the Buyer, (b) any judgment, decree or
order of any court or governmental agency, (c) any agreement, commitment or
understanding to which the Buyer is a party or to which the Buyer or its assets
or liabilities are subject or bound, or (d) any statute, law, rule, regulation,
release or other official pronouncement.
 
ARTICLE V
 


 
Covenants
 
Section 5.1                      Reasonable Efforts.  Subject to the terms and
conditions of this Agreement, each of the Parties hereto agrees to use
reasonable efforts, to take, or cause to be taken, all reasonable actions, and
to do, or cause to be done, all things necessary and appropriate to satisfy all
conditions of and to consummate the transactions contemplated by this Agreement,
including cooperating with the other parties to this Agreement.
 
Section 5.2                      Pre-Closing Access to Restricted
Information.  Until the Closing Date, the Seller shall permit representatives of
the Buyer (including employees, agents and financial and legal representatives
of Buyer) for purpose of inspecting and evaluating to have reasonable access, at
reasonable times, to all material premises, properties (including the Real
Property), books, financial, Tax and accounting records, contracts and documents
of or pertaining to the Companies and all personnel employed by the
Companies.  In addition, Buyer shall have the right to have the Real Property
inspected, which such inspection shall include a Phase I environmental audit of
the Real Property for determining the physical condition of the Real Property.
Buyer agrees to indemnify Seller in the event of any Losses incurred by the
Companies prior to the Closing Date occasioned by the negligence or intentional
misconduct or omissions of any representative of the Buyer during the course of
its due diligence. Buyer agrees to use its commercially reasonable efforts to
have any third party contract entered into by Buyer following the date hereof
for the providing of due diligence services for Buyer in relation to the
transactions contemplated by this Agreement to contain a clause indemnifying
Seller and the Companies against the gross negligence of the third party
contractor.
 
Section 5.3                      Breach of Representations and Warranties;
Updated Schedules.
 
(a)           Promptly upon becoming aware of any breach of (i) any fact or
condition which constitutes a material breach of any of the representations or
warranties of the Seller contained in or referred to in this Agreement or (ii)
the occurrence of any event that would constitute, or could reasonably be
expected to cause or result in, a material breach of any of the representations
and warranties of the Seller contained in or referred to in this Agreement, the
Seller shall give detailed written notice thereof to the Buyer and shall use
commercially reasonable efforts to remedy the same.
 
(b)           At any time, and from time to time, prior to the Closing, the
Seller shall supplement or amend any Disclosure Schedule with respect to any
material fact, matter or circumstance that the Seller learn of and that is
required to make each representation and warranty set forth in Article III
accurate as of the date such supplement or amendment is made (the “Updated
Schedules”).  Such Updated Schedules will be accompanied by a written statement
that unless such schedules are accepted, Seller will not be able to deliver the
certificate referenced in Section 7.2(a).  Buyer may elect to accept the Updated
Schedules and proceed to a Closing and in such circumstance such Updated
Schedules shall amend the Disclosure Schedule as if disclosed on the date of
this Agreement for the purposes of any indemnification rights existing under
Article VIII hereto.  In the event Buyer does not elect to accept the Updated
Schedules, such Updated Schedules shall not be effective to amend the Disclosure
Schedule or the representations and warranties thereto and Seller shall have the
right to terminate this Agreement.
 
Section 5.4                      Conduct of Business Prior to the Closing Date.
 
(a)           Except as expressly permitted by this Agreement or with the prior
written consent of Buyer, which consent will not be unreasonably withheld during
the period from the date of this Agreement to the Closing Date, Seller shall
cause the Companies to (i) conduct the Businesses in the ordinary course of
business and in compliance in all material respects with all applicable Laws;
(ii) use commercially reasonable efforts to maintain and preserve intact its
business organization, its management, the Real Property and advantageous
business relationships with its customers, suppliers and others having business
dealings with it and retain the services of its officers and key employees,
(iii) cooperate with Buyer and take no action that is intended to or would
reasonably be expected to adversely affect or materially delay the ability of
Seller or Buyer to obtain any necessary approvals of any Governmental Entity
required for the transactions contemplated hereby or to perform its covenants
and agreements under this Agreement or to consummate the transactions
contemplated hereby and (iv) not take any action which might cause any
representation or warranty under Article III to become untrue.
 
(b)           Without limiting the generality of Section 5.4(a) above, during
the period from the date of this Agreement to the Closing Date, except as set
forth in Schedule 5.4(b) of the Disclosure Schedule or as otherwise permitted by
this Agreement, the Companies shall not and the Seller shall not permit the
Businesses to, without the prior written consent of Buyer, which consent shall
not be unreasonable withheld:
 
(i)           incur any indebtedness for borrowed money, or assume, guarantee,
endorse or otherwise as an accommodation become responsible for the obligations
of any other Person;
 
(ii)           (a) except in the ordinary course of business consistent with
past practice, increase in any material manner the compensation or benefits
including severance benefits of any Employees, (b) pay any pension, severance or
retirement benefits to Employees, or, (c) become a party to, establish, amend,
commence, participate in, terminate or commit itself to the adoption of any
Benefit Plan;
 
(iii)           sell, transfer, pledge, lease, grant, license, mortgage, pay,
encumber or otherwise dispose of any of its properties or assets to any Person,
or create any Lien of any kind with respect to any such property or asset,
including the Real Property, other than a Permitted Lien, or cancel, release or
assign any indebtedness to any such Person or any claims held by any such
Person, in each case other than in the ordinary course of business or pursuant
to contracts in force at the date of this Agreement;
 
(iv)           enter into any new line of business or change in any material
respect its operating policies, except as required by applicable Law;
 
(v)           transfer ownership, or grant any license or other rights, to any
person or entity of or in respect of any Intellectual Property;
 
(vi)           acquire (whether by merger, consolidation or acquisition of stock
or assets or otherwise) any corporation, partnership or other business
organization or division thereof or make any material investment either by
purchase of stock or securities, contributions to capital, property transfers,
or purchase of any property or assets of any other Person;
 
(vii)           amend the organizational documents of a Company, or terminate,
amend or waive any provisions of any confidentiality or standstill agreements in
place with any third parties;
 
(viii)           (a) amend or otherwise modify, or violate the terms of, or
terminate, any Material Contract, (b) create, renew or amend any agreement or
contract, other than in the ordinary course of business and cancellable without
penalty on not more than thirty (30) days notice or, except as may be required
by applicable Law, other binding obligation of the Companies containing (1) any
material restriction on the ability of it to conduct the Businesses as they are
presently being conducted or (2) any material restriction on the ability of the
Companies to engage in any type of activity or business or (c) enter into any
new, or amend any existing, contract, agreement or arrangement with any
affiliate;
 
(ix)           commence or settle any claim, action or proceeding in excess of
$5,000 individually or $10,000 in the aggregate; provided all settlements must
be completed prior to Closing;
 
(x)           take any action or willfully fail to take any action that is
intended, or may reasonably be expected, to result in any of the conditions to
this Agreement set forth in Article VII not being satisfied;
 
(xi)           make any capital expenditure in excess of $2,000 in the aggregate
or enter into any contract or commitment therefore,;
 
(xii)           enter into any contract for the purchase, sale or lease of real
property in the ordinary course of business;
 
(xiii)           fail to keep in force insurance policies providing insurance
coverage with respect to the assets, operations and activities of the Companies
as currently in effect; or
 
(xiv)           agree to take, make any commitment to take, or adopt any
resolutions of its board of directors or members in support of, any of the
actions prohibited by, or any material action in furtherance of any of the
actions prohibited by, this Section 5.4(b).
 
Section 5.5                      Regulatory Approvals; Third Party Consents.
 
(a)           Each party shall use its commercially reasonable efforts to obtain
each consent of, and filing with, a Governmental Entity, which if not obtained
or made is reasonably likely to have a material adverse effect on the ability of
the parties to consummate the transactions contemplated by this Agreement.
 
(b)           Prior to Closing, and to the extent necessary, the Buyer shall use
commercially reasonable efforts to obtain all those consents and waivers.  The
Seller shall use commercially reasonable efforts to provide cooperation and
assistance in this regard.  From and after the Closing, the Buyer shall be
responsible for obtaining any consents and waivers referred to above and the
Seller shall use commercially reasonable efforts to provide cooperation and
assistance in this regard.
 
Section 5.6                      Insurance.  The Seller and Companies will up to
and including the Closing Date maintain in full force and effect the existing
policies of insurance with respect to the Real Property and the Business.
 
Section 5.7                      Post Closing Transfers.  Immediately after the
Closing, the Buyer shall assume financial responsibility as of the Closing Date
for all utilities, internet services, facsimile numbers, wired telephone numbers
and listings, agreements, leases and any other third party services (“Third
Party Services”) used in the Businesses.  Should financial responsibility for
Third Party Services be in the name of the Seller and such services fail to be
transferred within thirty (30) days after the Closing Date, the Seller may
terminate those Third Party Services without liability of any kind to the Buyer.
 
Section 5.8                      No Negotiation. Until such a time as this
Agreement shall be terminated pursuant to Section 7.4 hereof, none of the Seller
or any Company shall directly or indirectly solicit, initiate, encourage or
entertain any inquiries or proposals from, discuss or negotiate with, provide
any information to or consider the merits of any inquiries or proposals from any
Person (other than Buyer) relating to any business combination, or transaction
involving any of the Businesses, or the Real Property.  The Seller shall notify
Buyer of any such inquiry or proposal within seventy two (72) hours of receipt
or awareness of the same by any of the Seller or any Company.  Such notice shall
specify the name and address of the person who sent the inquiry and date of the
inquiry.
 
Section 5.9                      Benefit Plans.  Buyer shall not assume pursuant
to this Agreement or otherwise any Benefit Plans.
 
Section 5.10                      Satisfaction of Retained Liabilities.  Seller
shall assume or satisfy in full all of the Retained Liabilities.
 
Section 5.11                      Confidentiality.  At all times from and after
the Closing Date, each Party shall keep secret and maintain in confidence, and
shall not use for its benefit or for the benefit of others, any Confidential
Information (and any information that would be deemed Confidential Information
except that such information is in the public domain in whole or in part due to
action of any Seller following the Closing).  The foregoing shall not prohibit
disclosure of such information (i) as is required by Law, provided that (A) such
Party informs the other Party in writing of such requirement or obligation prior
to its disclosure so that a protective order or other appropriate remedy may be
obtained by the non-disclosing Party, and (B) disclosure is thereafter made only
to the extent to which the disclosing Party is obligated, but not further or
otherwise, (ii) as is necessary to prepare Tax Returns (including Tax Returns of
the Seller or of any of its Affiliates) or other filings with Governmental
Entities or to defend or object to any reassessment of Taxes, (iii) as is
necessary for the Parties (or its representatives) to prepare and disclose, as
may be required, accounting statements or (iv) to assert or protect any rights
of a Party hereunder or under any applicable Law.  For purposes hereof,
“Confidential Information” means any information concerning the business and
affairs of the Company that is known to such Party, prior to the Closing or
becomes known to a Party following the Closing in connection with this Agreement
except for any such information (i) that is already available to the public or
(ii) becomes available to the public not in violation of this Section 5.11 of
this Agreement.
 
Section 5.12                      Further Assurances.  After the Closing Date,
each Party will, at its expense, execute and do all such further deeds, acts,
things, and assurances that may be requisite in the opinion of counsel for the
other Party for carrying out the intention of, or facilitating the performance
of, the terms of this Agreement.
 
ARTICLE VI
 


 
[Intentionally Omitted]
 
ARTICLE VII
 


 
Conditions to Closing
 
Section 7.1                      Conditions to Each Party’s Obligation.  The
respective obligations of the parties to effect the transactions contemplated
hereby shall be subject to the satisfaction at or prior to the Closing Date of
the following conditions:
 
(a)           No Injunctions or Restraints; Illegality.  No order, injunction or
decree issued by any court or agency of competent jurisdiction or other Law
preventing or making illegal the consummation of any of the transactions
contemplated by this Agreement shall be in effect.
 
(b)           No Litigation.  There shall not be pending any suit action or
proceeding by or before the Closing Date by or before any Governmental Entity
challenging or seeking to restrain or prohibit the consummation of the
transactions contemplated by this Agreement or seeking damages in connection
therewith.
 
Section 7.2                      Conditions to Obligations of the Buyer.
 
(a)           Representations and Warranties.  The representations and
warranties of the Seller set forth in this Agreement shall be true and correct
in all material respects (except for those representations and warranties which
are qualified by materiality which shall be true and correct in all respects) on
and as of the Closing Date as though made on and as of the Closing Date (except
that representations and warranties that by their terms speak specifically as of
the date of this Agreement or another date shall be true and correct as of such
date).
 
(b)           Performance of Obligations of Seller.  Seller shall have complied
in all material respects with the covenants and agreements to be performed by or
complied with under this Agreement at or prior to the Closing Date.
 
(c)           No Material Adverse Effect.  There shall not have been any event
or condition since the date of this Agreement which, individually or in the
aggregate, has had or is reasonably likely to have a Material Adverse Effect.
 
(d)           Consents.  The consents set forth on Schedule 5.5(b) shall have
been obtained and the required notices and filings set forth on Schedule 5.5(b)
shall have been made.
 
(e)           Governmental Filings and Permits.  All filings or registrations
with any Governmental Entity which are required for or in connection with the
ownership of the Real Property by the Buyer and the consummation of the
transactions contemplated hereby shall have been obtained or made.
 
(f)           Closing Deliveries.  Each of the items required to be executed and
delivered to Buyer pursuant to Section 9.1 shall have been so executed and
delivered or ready to be delivered.
 
Section 7.3                      Conditions to Obligations of the Seller.  The
obligation of the Seller to effect the transactions contemplated hereby is also
subject to the satisfaction or waiver by the Seller, at or prior to the Closing
Date, of the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of Buyer set forth in this Agreement shall be true and correct in all
material respects (except for those representations and warranties which are
qualified by materiality which shall be true and correct in all respects) on and
as of the Closing Date as though made on and as of the Closing Date (except that
representations and warranties that by their terms speak specifically as of the
date of this Agreement or another date shall be true and correct as of such
date); and Seller shall have received a certificate signed on behalf of Buyer by
the Chief Executive Officer or the Chief Financial Officer of Buyer to the
foregoing effect.
 
(b)           Performance of Obligations of Buyer.  Buyer shall have performed
in all material respects the obligations required to be performed by it under
this Agreement at or prior to the Closing Date.
 
(c)           Closing Deliveries.  Each of the items required to be executed and
delivered to the Seller pursuant to Section 9.2 shall have been so executed and
delivered or ready to be delivered.
 
(d)           Purchase Price.  Buyer shall have tendered via wire transfer the
Purchase Price in accordance with Section 1.2(b) hereto.
 
Section 7.4                      Termination.  This Agreement may be terminated
as follows:
 
(a)           by Buyer if a material breach of any provision of this Agreement
has been committed by any of the Seller and such breach has not been waived by
Buyer;
 
(b)           by the Seller if a material breach of any provisions of this
Agreement has been committed by the Buyer and such breach has not been waived by
the Seller;
 
(c)           by mutual consent of the Buyer and the Seller;
 
(d)           by Buyer if the Seller have not been able to satisfy the
conditions of closing on or before February 28, 2014, or such later date as the
parties may agree upon, unless the Buyer is in material breach of this
Agreement; provided, however, Buyer shall have the right by providing written
notice to Seller to extend the Closing Date up to sixty (60) additional days in
order to receive any federal, state or local regulatory approval for this
transaction.
 
(e)           by the Seller if Buyer has not been able to satisfy its conditions
to Closing on or before February 28, 2014, or such later date as the Parties may
agree upon, unless the Seller are in material breach of this Agreement.
 
ARTICLE VIII
 
Indemnification
 
Section 8.1                      Survival.  The representations and warranties
of the parties contained in this Agreement or in any certificate or other
writing delivered pursuant hereto or in connection herewith shall survive the
Closing until the twelve (12) month anniversary of the Closing Date.  The
covenants and agreements of the parties contained in this Agreement or in any
certificate or other writing delivered pursuant hereto or in connection herewith
shall survive the Closing indefinitely or for the period explicitly specified
therein.  Notwithstanding the preceding sentences, any breach of a
representation or warranty or any covenant or agreement in respect of which
indemnity may be sought under this Agreement shall survive the time at which it
would otherwise terminate pursuant to the preceding sentences, if the
indemnified party shall have given to the indemnifying party notice of the
inaccuracy or breach or other matter giving rise to such right of indemnity
prior to such time.
 
Section 8.2                      Indemnification by Seller.  Seller shall
defend, indemnify and hold harmless Buyer and its affiliates, and their
respective officers, directors, employees, agents, advisors and other
representatives (collectively, the “Buyer Indemnitees”) from and against, and
pay or reimburse the Buyer Indemnitees for, any and all damage, loss, liability,
expense, action, suit, proceeding, hearing, investigation, charge, complaint,
claim, demand, injunction, judgment, order, decree, ruling, due, penalty, fine,
cost, amount paid in settlement, obligation, Tax, lien, expense and fee,
including court costs (including reasonable expenses of investigation,
enforcement and collection, reasonable attorneys’ accountants’ and other
professional fees and expenses incurred in connection with any litigation)
whether or not involving a Third Party Claim (collectively, “Losses”), resulting
from or arising out of (a) any inaccuracy in or breach of any representation or
warranty of Seller in this Agreement or any certificate delivered by Seller in
connection hereto, (b) any failure of any Seller or any affiliate to perform any
covenant or agreement under this Agreement, (c) any Retained Liability, (d) any
defect in title on the Real Property which is not a Permitted Lien unless such
defect is covered by title insurance and such defect does not appear as a lien,
exception or encumbrance or other defect on the title, (e) any suit, action,
proceeding, claim or investigation pending or threatened against or affecting
the Companies that arose from any matter or state of facts existing prior to the
Closing, regardless of whether it is disclosed on the Schedules, or (f) any
claim, demand, action, proceeding or lawsuit made or filed by any trustee or
receiver or other interested party in connection with or as a result of or
otherwise following the insolvency, reorganization or bankruptcy of any Seller,
whether made or filed as part of formal bankruptcy or reorganization proceedings
or otherwise, which claim, demand, action, proceeding or lawsuit in any way
challenges, seeks to set aside or deprive Buyer of the benefits of the
transaction contemplated by this Agreement.
 
Section 8.3                      Indemnification by Buyer.  Buyer shall defend,
indemnify and hold harmless Seller and their respective officers, directors,
employees, agents, advisers and representatives (collectively, the “Seller
Indemnitees”) from and against, and pay or reimburse the Seller Indemnities for,
any and all Losses resulting from or arising out of (a) any inaccuracy in or
breach of any representation or warranty of Buyer in this Agreement or any
certificate delivered by Buyer in connection hereto, (b) any failure of Buyer to
perform any covenant or agreement under this Agreement; (c) any Accepted
Liability; (d) any suit, action, proceeding, claim or investigation pending or
threatened against or affecting the Companies that arose from any matter or
state of facts existing after the Closing Date which did not exist prior to the
Closing Date, or (e) any claim, demand, action, proceeding or lawsuit made or
filed by any trustee or receiver or other interested party in connection with or
as a result of or otherwise following the insolvency, reorganization or
bankruptcy of Buyer whether made or filed as part of a formal bankruptcy or
reorganization proceeding or otherwise, which claim, demand, action or
proceeding or lawsuit in any way challenges, seeks to set aside or deprives
Seller of the benefits of the transactions contemplated by this Agreement.
 
Section 8.4                      Certain Limitations.
 
(a)           Seller shall not be required to indemnify Buyer Indemnitees for
Losses in excess of the Purchase Price (“CAP”), other than any Excluded
Representation, Retained Liability or fraud on the part of any Seller.  Seller
obligations to indemnify under this Article shall be based joint and several.
 
(b)           Buyer shall not be required to indemnify Seller Indemnitees for
Losses in excess of the CAP other than with respect to fraud on the part of
Buyer.
 
Section 8.5                      Third Party Claim Procedures.  In the case of
any claim asserted by a third party (a “Third Party Claim”) against a party
entitled to indemnification under this Agreement (an “Indemnified Party”),
notice shall be given by the Indemnified Party to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has Actual Knowledge of such Third Party Claim, and the Indemnified Party shall
permit the Indemnifying Party (at the expense of such Indemnifying Party and so
long as the Indemnifying Party acknowledges in writing its obligation to
indemnify, subject to the limitations contained in Section 8.4, the Indemnified
Party for Losses related to such Third Party Claim) to assume the defense of
such Third Party Claim, provided that (a) counsel for the Indemnifying Party who
shall conduct the defense of such Third Party Claim shall be reasonably
satisfactory to the Indemnified Party, and the Indemnified Party may participate
in such defense at such Indemnified Party’s expense, and (b) the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its indemnification obligation under this Agreement except
to the extent that such failure results in a lack of actual notice to the
Indemnifying Party and such Indemnifying Party is materially prejudiced as a
result of such failure to be given notice. The notice provided to the
Indemnifying Party shall describe the Third Party Claim in reasonable detail,
and shall indicate the amount (estimated, if necessary) of the Losses that has
been or may be suffered.  If the Indemnifying Party does not assume the defense
of such Third Party Claim within twenty (20) days of notice thereof, the
Indemnified Party shall be entitled to assume and control such defense in any
manner it reasonably may deem appropriate.  In the event the Indemnifying Party
has assumed the defense of such Third Party Claim within twenty (20) days of
notice thereof, the Indemnified Party shall not consent to the entry of any
judgment or enter into any settlement without the prior written consent of the
Indemnifying Party (which consent shall not be unreasonably withheld or
delayed).  Except with the prior written consent of the Indemnified Party, which
consent shall not be unreasonably withheld or delayed, no Indemnifying Party, in
the defense of any such Third Party Claim, shall consent to entry of any
judgment or enter into any settlement that provides for injunctive or other
nonmonetary relief affecting the Indemnified Party or that does not include as
an unconditional term thereof the giving by each claimant or plaintiff to such
Indemnified Party of an irrevocable release from all liability and wrongdoing
with respect to such Third Party Claim.  Seller and Buyer shall cooperate in the
defense of any Third Party Claim subject to this Article VIII and the records of
each shall be reasonably available to the other with respect to such defense.
 
Section 8.6                      Direct Claims.  In any case in which an
Indemnified Party seeks indemnification hereunder which does not involve a Third
Party Claim, the Indemnified Party shall notify the Indemnifying Party in
writing of any Losses that such Indemnified Party claims are subject to
indemnification under the terms hereof.  Any dispute concerning such direct
claims shall be resolved in accordance with the provisions of Section 10.2
hereof. The failure of the Indemnified Party to exercise promptness in such
notification shall not amount to a waiver of such claim unless and only to the
extent that such Indemnifying Party is materially prejudiced as a result of such
failure to be given notice.
 
ARTICLE IX
 
Closing Documents
 
Section 9.1                      Delivery of Closing Documents by the
Seller.  On or before the Closing Date, the Seller will deliver to the Buyer or
its counsel the following, in form and substance satisfactory to the Buyer and
its counsel:
 
(a)           certificate of good standing of each of the Companies;
 
(b)           certificate indicating the total amount of the Receivables of each
Company as of the Closing Date;
 
(c)           An original executed Stock Certificate and Stock Power Certificate
(“Stock Power”) for Seller in the form attached as Exhibit “H”;
 
(d)           Such further instructions, documents and information as Buyer,
Seller or Companies may reasonably request as necessary to consummate the
purchase and sale contemplated by this Agreement and carry out the intent and
purposes of the parties as set forth in this Agreement and to comply with all
applicable laws and regulations.
 
Section 9.2                      Delivery of Closing Documents by the Buyer.  On
or before the Closing Date, the Buyer will deliver to the Companies or their
counsel the following, in form and substance satisfactory to the Seller and
their counsel:
 
(a)           certificate of good standing of the Buyer;
 
(b)           An original executed Stock Certificate and Stock Power Certificate
(“Stock Power”) for Buyer in the form attached as Exhibit “I”;
 
(c)           Such other documents that may be necessary or appropriate to carry
out the terms and intentions set forth herein.
 
ARTICLE X
 


 
Miscellaneous
 
Section 10.1                      Notices.  All notices provided for hereunder
shall be in writing and shall be deemed to be given:
 
(a)           When delivered to the individual, or to an officer of the company,
to which the notice is directed;
 
(b)           Three (3) days after the same has been deposited in the United
States mail, sent Certified or Registered mail with Return Receipt Requested,
postage prepaid and addressed as provided in this Section; or
 
(c)           When delivered by a generally recognized overnight delivery
service (including United States Express Mail), with receipt acknowledged and
with all charges prepaid by the sender addressed as provided in this
Section.  Notices shall be directed as follows:
 
(1)           if to Seller to:


SERE HOLDINGS, LLC
8880 W. Sunset Road
Third Floor
Las Vegas, NV 89148
Attn: Lance Bradford






(2)           if to the Buyer, to:
 
MVP REIT, INC.
12730 High Bluff Drive, Suite 110
San Diego, California 92130
Attn: Daniel Stubbs
dstubbs@mvpmortgage.com


with a copy to:
 
Ira S. Levine, Esq.
Levine Garfinkel & Eckersley
8880 W. Sunset Road, Suite 290
Las Vegas, Nevada 89148


or at such other place or places or to such other person or persons as shall be
designated by like notice by any party hereto.
 
Section 10.2                      Expenses.  Each party hereto shall pay its own
expenses, including without limitation, fees and expenses of its agents,
representatives, counsel, auditors, and accountants, incidental to the
preparation and carrying out of this Agreement.
 
Section 10.3                      Knowledge.  When any representation or
warranty is qualified by “to the Actual Knowledge of the Seller” or “Seller
Actual Knowledge” or any other similar phase, it shall mean the actual knowledge
of (a) Stable Development, Ltd. and (b) the knowledge or awareness which a
prudent business person would have obtained in the conduct of his or her
business after making a reasonably diligent inquiry with respect to the
particular matter in question.
 
Section 10.4                      Parties in Interest.  This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and permitted assigns.  This Agreement shall not be
assigned by any party hereto without the prior written consent of the other
parties.  Nothing in this Agreement, expressed or implied, is intended to confer
upon any third person any rights or remedies under or by reason of this
Agreement.
 
Section 10.5                      Legal Fees and Costs.  In the event of any
disputes or controversies arising from the Agreement or its interpretation, the
party or parties prevailing in a court of competent jurisdiction or receiving a
settlement payment will be entitled to receive reasonable legal fees and costs
incurred in connection with same.  Each party will have the right to choose its
own counsel in connection with any such matter, with all reasonable legal fees
and related costs to be reimbursed by the party that does not prevail in the
dispute or controversy.
 
Section 10.6                      Entire Agreement; Amendment.
 
(a)           This Agreement together with the other agreements provided for
herein embody the whole agreement of the parties.  There are no promises, terms,
conditions, or obligations other than those contained herein.  All previous
negotiations between the parties, either verbal or written, not herein contained
are hereby withdrawn and annulled.  This Agreement shall supersede all previous
communications, representations, or agreements, either verbal or written,
between the parties hereto.
 
(b)           This Agreement may not be amended except by an instrument in
writing signed on behalf of the Seller and the Buyer.
 
Section 10.7                      Captions; Counterparts.  The section and
subsection headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this
Agreement.  No provision of this Agreement will be interpreted in favor of, or
against, either of the parties to this Agreement by reason of the extent to
which any such party or its counsel participated in the drafting thereof or by
reason of the extent to which any such provision is inconsistent with any prior
draft hereof or thereof.  This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
Section 10.8                      Governing Law.  This Agreement shall be
construed and enforced in accordance with the internal substantive laws of the
State of Nevada, without regard to its principles of conflict of laws.
 
Section 10.9                      Severability.  If a court of competent
jurisdiction or an arbitrator should find any term or provision of this
Agreement to be unenforceable and invalid by reason of being overly broad, the
parties agree that the court shall limit the scope or duration of such provision
to the maximum enforceable scope or duration allowed by law.  Any term or
provision deemed by a court of competent jurisdiction to be unenforceable and
invalid for any other reason shall be severed from this Agreement, and the
remainder of this Agreement shall continue in full force and effect.
 


 
(signature page to follow)
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned parties hereto have duly executed this
Agreement on the date first above written.
 
BUYER:


MVP REIT, INC.,
a Maryland corporation




By:                                                                           
      Michael V. Shustek, President




SELLER:


SERE HOLDINGS, LLC
a Nevada limited liability company




By:                                                                           
      Name: Lance Bradford
      Title: Manager









 
 

--------------------------------------------------------------------------------

 





Exhibit A


Legal Description – Bldg. A Real Property


BEING A PORTION OF LOT ONE (I) OF VILLAGE BUSINESS PARK, A COMMERCIAL
SUBDIVISION, AS SHOWN BY MAP THEREOF ON FILE IN BOOK 137, PAGE 58 OF PLATS, IN
THE CLARK COUNTY RECORDER'S OFFICE, CLARK COUNTY, NEVADA, LYING WITHIN THE
SOUTHWEST QUARTER (SW \4) OF THE SOUTHEAST QUARTER (SE \4) OF SECTION 32,
TOWNSHIP 21 SOUTH, RANGE 60 EAST, M.D.M., CLARK COUNTY, NEVADA, DESCRIBED AS
FOLLOWS: BEGINNING AT THE SOUTHEAST CORNER (SE COR) OF SAID LOT ONE (I), SAID
BEING ON THE NORTHERLY RIGHT -OF-WA Y LINE OF SUNSET ROAD (WIDTH VARIES); THENCE
ALONG SAID NORTHERLY RIGHT-OF-WA Y LINE,
NORTH 82°10'38" WEST, 341.02 FEET; THENCE SOUTH 89°11 '58" WEST, 102.77 FEET TO
A POINT ON THE EASTERLY RIGHT-OF-WAY LINE OF CLARK COUNTY ROUTE 215 (WIDTH
VARIES); THENCE ALONG SAID EASTERLY RIGHT-OF-WAY LINE, NORTH 27°21 '30" WEST,
348.26 FEET; THENCE
DEPARTING SAID EASTERLY RIGHT -OF-WAY LINE, NORTH 62°38'30" EAST, 34.95 FEET;
THENCE SOUTH 27°21 '30" EAST, 245.00 FEET; THENCE NORTH 62°38'30" EAST, 100.05
FEET; THENCE NORTH 27°21 '30" WEST, 24.01 FEET; THENCE NORTH 62°38'30" EAST,
43.25 FEET; THENCE NORTH 27°21 '30"
WEST, 250.29 FEET; THENCE NORTH 62°38'30" EAST, 29.94 FEET; THENCE SOUTH 27°21
'30" EAST, 159.10 FEET; THENCE NORTH 89°11 '58" EAST, 313.31 FEET; THENCE SOUTH
00°37'22" EAST, 63.50 FEET; THENCE SOUTH 89°22'38" EAST, 27.00 FEET TO A POINT
ON THE EASTERLY LINE OF SAID LOT ONE (1); THENCE ALONG SAID EASTERLY LINE, SOUTH
00°37'22" WEST, 316.03 FEET
TO THE POINT OF BEGINNING. SAID LAND BEING FURTHER DESCRIBED AS LOT I-A OF
RECORD OF
SURVEY IN FILE 166, PAGE 84, IN THE OFFICE OF THE COUNTY RECORDER OF CLARK
COUNTY, NEVADA, AND RECORDED mL Y 16, 2007 IN BOOK 20070716 AS DOCUMENT NO.
01442, OFFICIAL RECORDS.


NON-EXCLUSIVE EASEMENTS FOR VEHICULAR AND PEDESTRIAN INGRESS AND EGRESS OVER AND
ACROSS THE COMMON AREAS OF THE ABOVE REFERENCED COMMERCIAL SUBDIVISION, AS SET
FORTH IN AND SUBJECT TO THE TERMS AND PROVISIONS OF THAT CERTAIN DECLARATION OF
COVENANTS, CONDITIONS AND RESTRICTIONS AND RESERVATION OF EASEMENTS FOR VILLAGE
BUSINESS PARK, RECORDED mL Y 30, 2007 IN BOOK 20070730, AS DOCUMENT NO. 04196,
OFFICIAL RECORDS.

 
 

--------------------------------------------------------------------------------

 



Exhibit B


Legal Description – SEPI Real Property


PARCEL 1:


BEING A PORTION OF LOT ONE (I) OF VILLAGE BUSINESS PARK, A COMMERCIAL
SUBDIVISION, AS SHOWN BY MAP THEREOF ON FILE IN BOOK 137, PAGE 58 OF PLATS, IN
THE CLARK COUNTY RECORDER'S OFFICE, CLARK COUNTY, NEVADA, LYING WITHIN THE
SOUTHWEST QUARTER (SWII.T) OF THE SOUTHEAST QUARTER (SEII.T) OF SECTION 32,
TOWNSHIP 21 SOUTH, RANGE 60 EAST, M.D.M., CLARK COUNTY, NEVADA, DESCRIBED AS
FOLLOWS: BEGINNING AT THE NORTHWEST COMER (NW COR.) OF SAID LOT ONE (1), SAID
BEING ON THE SOUTHERLY RIGHT-OFWAY LINE OF POST ROAD (WIDTH VARIES); THENCE
ALONG SAID SOUTHERLY RIGHT-OF-WAY LINE, NORTH 89" 17' 18" EAST, 311.26 FEET;
THENCE DEPARTING SAID SOUTHERLY RIGHT-OF-WAY LINE, SOUTH 00"37'55" WEST, 314.96
FEET; THENCE NORTH 89"22'05" WEST, 156.50 FEET; THENCE NORTH 00"37'55" EAST,
144.95 FEET; THENCE NORTH 89"22 '05" WEST, 99.00 FEET; THENCE NORTH 00"3.7'55"
EAST, 122.95 FEET; THENCE NORTH 89"21 '33" WEST,. 55.69 FEET TO A POINT ON THE
WESTERLY LINE OF SAID LOT ONE (1); THENCE ALONG THE WESTERLY LINE OF SAID LOT
ONE (1), NORTH 00"38'27" WEST, 39.76 FEET TO THE POINT OF BEGINNING. SAID LAND
BEING FURTHER DESCRIBED AS LOT L-E OF RECORD OF SURVEY IN FILE 166, PAGE 84, IN
THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA, AND RECORDED JULY 16,
2007 IN BOOK 20070716 AS DOCUMENT NO. 01442, OFFICIAL RECORDS.


PARCEL TWO (2):
NON-EXCLUSIVE EASEMENTS FOR VEHICULAR AND PEDESTRIAN INGRESS AND EGRESS OVER AND
ACROSS THE COMMON AREAS OF THE ABOVE REFERENCED COMMERCIAL SUBDIVISION, AS SET
FORTH IN AND SUBJECT TO THE TERMS AND PROVISIONS OF THAT CERTAIN DECLARATION OF
COVENANTS, CONDITIONS AND RESTRICTIONS AND RESERVATION OF EASEMENTS FOR VILLAGE
BUSINESS PARK, RECORDED JULY 30, 2007 IN BOOK 20070730 , AS DOCUMENT NO. 4196,
OFFICIAL RECORDS.

 
 

--------------------------------------------------------------------------------

 



Exhibit C


Legal Description – Bldg. C Real Property


PARCEL l:
BEING A PORTION OF LOT ONE (I) OF VILLAGE BUSINESS PARK, A COMMERCIAL
SUBDIVISION, AS SHOWN BY MAP THEREOF ON FILE IN BOOK 137, PAGE 58 OF PLATS, IN
THE CLARK COUNTY RECORDER'S OFFICE, CLARK COUNTY, NEV ADA, LYING WITHIN THE
SOUTHWEST QUARTER (SW 'l\) OF THE SOUTHEAST QUARTER (SE 'l\) OF SECTION 32,
TOWNSHIP 21 SOUTH, RANGE 60 EAST, M.D.M., CLARK COUNTY, NEVADA, DESCRIBED AS
FOLLOWS: COMMENCING AT THE NORTHWEST CORNER (NW COR) OF SAID LOT ONE (I), SAID
BEING ON THE SOUTHERLY RIGHT -OF-WAY LINE OF POST ROAD (WIDTH V ARIES); THENCE
ALONG SAID SOUTHERLY RIGHT -OF-WAY LINE,
NORTH 89° 17' 18" EAST, 311.26 FEET TO THE POINT OF BEGINNING: THENCE NORTH
89°17'18" EAST, 27.01 FEET; THENCE DEPARTING SAID SOUTHERLY RIGHT-OF-WAY LINE
AND ALONG THE EASTERLY LINE OF SAID LOT ONE (1), SOUTH 00°37'55" WEST, 651.47
FEET; THENCE NORTH 89°14'38" EAST, 208.34 FEET; THENCE DEPARTING SAID EASTERLY
LINE, SOUTH 00°37'22"
WEST, 52.11 FEET; THENCE SOUTH 89°11'58" WEST, 160.52 FEET; THENCE SOUTH
00°48'02" EAST, 167.50 FEET; THENCE NORTH 89°11'58" EAST, 25.09 FEET; THENCE
SOUTH 00°48'02" WEST, 38.01 FEET; THENCE SOUTH 89°11 '58" WEST, 99.47 FEET;
THENCE NORTH 27°21 '30" WEST, 159.10 FEET;
THENCE SOUTH 62°38'30" WEST, 29.94 FEET; THENCE SOUTH 27°21 '30" EAST, 250.29
FEET; THENCE SOUTH 62°30'30" WEST, 43.25 FEET; THENCE SOUTH 27°21 '30" EAST,
24.01 FEET; THENCE SOUTH 62°38'30" WEST, 100.05 FEET; THENCE NORTH 27°21 '30"
WEST, 245.00 FEET; THENCE SOUTH
62°38' 30" WEST, 34.95 FEET TO A POINT OF THE EASTERLY RIGHT-OF-WAY LINE OF
CLARK COUNTY ROUTE 215 (WIDTH VARIES); THENCE ALONG SAID EASTERLY RIGHT-OF-WAY
LINE, NORTH 27°21 '30" WEST, \53.74 FEET TO A POINT ON THE WESTERLY LINE OF SAID
LOT ONE (1); THENCE DEPARTING SAID EASTERLY RIGHT -OF-WAY LINE AND ALONG THE
WESTERLY LINE OF SAID LOT ONE (1), NORTH 00°38'27" EAST, 81.17 A FEET; THENCE
DEPARTING THE WESTERLY LINE OF SAID LOT ONE (I), SOUTH 89°22'05" EAST, 72.24
FEET; THENCE NORTH 00°37'55" EAST, \8.00
FEET; THENCE SOUTH 89°22'05" EAST, 82.55 FEET; THENCE NORTH 00°37'55" EAST,
\5.00 FEET; THENCE SOUTH 89°22'05" EAST, 137.00 FEET; THENCE NORTH 00°37'55"
EAST, 46.76 FEET; THENCE SOUTH 89°22'05" EAST, \9.50 FEET; THENCE NORTH
00°37'55" EAST, 595.63 FEET TO THE POINT OF BEGINNING. SAID LAND BEING FURTHER
DESCRIBED AS LOT I-C OF RECORD OF SURVEY IN FILE 166, PAGE 84, IN THE OFFICE OF
THE COUNTY RECORDER OF CLARK COUNTY, NEVADA AND RECORDED JULY 16,2007 IN BOOK
20070716 AS DOCUMENT NO. 01442, OFFICIAL RECORDS.


PARCEL II:


EASEMENTS AS DEFINED IN AND SUBJECT TO THAT "DECLARATION OF COVENANTS,
CONDITIONS AND RESTRICTIONS AND RESERVATION OF EASEMENTS FOR VILLAGE BUSINESS
PARK" RECORDED JULY 30, 2007 IN BOOK 20070730 AS DOCUMENT NO. 0004196 OF
OFFICIAL RECORDS.




























Exhibit D


Legal Description – Execusuite Real Property


PARCEL 1:


BEING A PORTION OF LOT ONE (I) OF VILLAGE BUSINESS PARK, A COMMERCIAL
SUBDIVISION, AS SHOWN BY MAP THEREOF ON FILE IN BOOK 137, PAGE 58 OF PLATS, IN
THE CLARK COUNTY RECORDER'S OFFICE, CLARK COUNTY, NEVADA, LYING WITHIN THE
SOUTHWEST QUARTER (SW'/.I) OF THE SOUTHEAST QUARTER (SE) OF SECTION 32, TOWNSHIP
21 SOUTH, RANGE 60 EAST, M.D.M., CLARK COUNTY, NEVADA, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER (NW COR.) OF SAID LOT ONE (I), SAID BEING ON
THE SOUTHERLY RIGHT OF- WAY LINE OF POST ROAD (WIDTH VARIES); THENCE DEPARTING
SAID SOUTHERLY RIGHT-OF-WAY LINE AND ALONG THE WESTERLY LINE OF SAID LOT ONE
(I), SOUTH 00"38'27" WEST, 39.76 FEET TO THE POINT OF BEGINNING: THENCE
DEPARTING THE WESTERLY LINE OF SAID LOT ONE (I), SOUTH 89"21 '33" EAST, 55.69
FEET; THENCE SOUTH 00"37'55" WEST, 122.95 FEET; THENCE SOUTH 89"22'05" EAST,
99.00 FEET; THENCE SOUTH 00"37'55" WEST, 259.87 FEET; THENCE NORTH 89"22'05"
WEST, 49.00 FEET; THENCE SOUTH 00"37'55" WEST, 89.00 FEET; THENCE NORTH
89°22'05" WEST, 50.00 FEET; THENCE SOUTH 00"37'55" WEST, 123.50 FEET; THENCE
SOUTH 89°22'05" EAST, 99.00 FEET; THENCE SOUTH 00"37'55" WEST, 15.00 FEET;
THENCE NORTH 89°22'05" WEST, 82.55 FEET; THENCE SOUTH 00°37'55" WEST, 18.00
FEET; THENCE NORTH 89°22'05" WEST, 72.24 FEET TO A POINT OF THE
WESTERLY LINE OF SAID LOT ONE (I); THENCE ALONG THE WESTERLY LINE OF SAID LOT
ONE (I), NORTH 00°38'27" WEST, 628.33 FEET TO THE POINT OF BEGINNING. SAID LAND
BEING FURTHER DESCRIBED AS LOT I-D OF RECORD OF SURVEY IN FILE 166, PAGE 84, IN
THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA, AND RECORDED JULY
16,2007 IN BOOK 20070716 AS DOCUMENT NO. 01442, OFFICIAL RECORDS.


PARCEL 2:


NON-EXCLUSIVE EASEMENTS FOR VEHICULAR AND PEDESTRIAN INGRESS AND EGRESS OVER AND
ACROSS THE COMMON AREAS OF THE ABOVE REFERENCED COMMERCIAL SUBDIVISION, AS SET
FORTH IN AND SUBJECT TO THE TERMS AND PROVISIONS OF THAT CERTAIN DECLARATION OF
COVENANTS, CONDITIONS AND RESTRICTIONS AND RESERVATION OF EASEMENTS FOR VILLAGE
BUSINESS PARK, RECORDED JULY 25, 2007 IN BOOK 20070725, AS DOCUMENT NO.
_____ -', OFFICIAL RECORDS.

 
 

--------------------------------------------------------------------------------

 





EXHIBIT E


Legal Description – Devonshire Real Property




PARCEL ONE (1):
BEING A PORTION OF LOT ONE (1) OF VILLAGE BUSINESS PARK, A COMMERCIAL
SUBDIVISION, AS SHOWN BY MAP THEREOF ON FILE IN BOOK 137, PAGE 58 OF PLATS, IN
THE CLARK COUNTY RECORDER'S OFFICE, CLARK COUNTY, NEVADA, LYING WITHIN THE
SOUTHWEST QUARTER (SW.) OF THE SOUTHEAST QUARTER (SE.) OF SECTION 32, TOWNSHIP
21 SOUTH, RANGE 60 EAST, M.D.M., CLARK COUNTY, NEVADA, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER (NW COR.) OF SAID LOT ONE (1), SAID BEING ON
THE SOUTHERLY RIGHT OF-WAY LINE OF POST ROAD (WIDTH VARIES); THENCE ALONG SAID
SOUTHERLY RIGHT-OF-WAY LINE, NORTH 89° 17' 18" EAST, 3 I 1.26 FEET; THENCE
DEPARTING SAID SOUTHERLY RIGHT-OF-WAY LINE, SOUTH 00°37' 55" WEST, 314.96 FEET
TO THE POINT OF BEGINNING; THENCE SOUTH 00°37'55" WEST, 280.66 FEET; THENCE
NORTH 89°22'05" WEST, 19.50 FEET; THENCE SOUTH 00°37'55" WEST, 46.76 FEET;
THENCE NORTH 89°22'05" WEST, 236.00 FEET; THENCE NORTH 00°37'55" EAST, 123.50
FEET; THENCE SOUTH 89°22'05" EAST, 50.00 FEET; THENCE NORTH 00°37'55" EAST,
89.00 FEET; THENCE SOUTH 89°22'05" EAST, 49.00 FEET; THENCE NORTH 00°37'55"
EAST, 114.92 FEET; THENCE SOUTH 89°22'05" EAST, 156.50 FEET TO THE POINT OF
BEGINNING. SAID LAND BEING FURTHER DESCRIBED AS LOT 1-F OF RECORD OF SURVEY IN
FILE 166, PAGE 84, IN THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA,
AND RECORDED JULY 16, 2007 IN BOOK 20070716 AS DOCUMENT NO.
01442, OFFICIAL RECORDS.


PARCEL TWO (2):


NON-EXCLUSIVE EASEMENTS FOR VEHICULAR AND PEDESTRIAN INGRESS AND EGRESS OVER AND
ACROSS THE COMMON AREAS OF THE ABOVE REFERENCED COMMERCIAL SUBDIVISION, AS SET
FORTH IN AND SUBJECT TO THE TERMS AND PROVISIONS OF THAT CERTAIN DECLARATION OF
COVENANTS, CONDITIONS AND RESTRICTIONS AND RESERVATION OF EASEMENTS FOR VILLAGE
BUSINESS PARK, RECORDED JULY 30, 2007 IN BOOK 20070730, AS DOCUMENT
NO. 4196, OFFICIAL RECORDS.

 
 

--------------------------------------------------------------------------------

 





Exhibit F


Purchase Price Allocation








Building A, LLC
$    15,000,000
Building C, LLC
$    15,000,000
Execusuite Properties, LLC
$      6,200,000
SE Property Investments, LLC
$      6,000,000
Devonshire, LLC
$      6,400,000
   
Total
$    48,600,000
   


 
 

--------------------------------------------------------------------------------

 

Exhibit G


Promissory Note Obligations

 
 

--------------------------------------------------------------------------------

 

Exhibit H


Stock Power - Seller



 
 

--------------------------------------------------------------------------------

 

Exhibit I


Stock Power - Buyer




